Citation Nr: 0901597	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-43 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for erectile dysfunction 
(ED), to include as secondary to service-connected post 
traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1963 and January 1963 to January 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection 
for impotence.  
The issue has been re-characterized to comport to the current 
medical evidence of record.  

In June 2007 the Board remanded the claim for additional 
development.  


FINDING OF FACT

The competent medical evidence shows that the veteran's ED is 
aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for ED, secondary to PTSD 
have been met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran's claim for service connection for ED, to include 
as secondary to service-connected PTSD, has been considered 
with respect to VA's duty to notify and assist.  Given the 
favorable outcome noted below, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).


Analysis

The veteran seeks service connection for erectile 
dysfunction, which he contends is related to his service 
connected PTSD.  The veteran is service connected for PTSD, 
with a 50 percent evaluation, effective September 22, 1999.
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2008).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran currently has an ED 
disability.  VA treatment records dated in March 2005 note 
that the veteran was given an assessment of erectile 
dysfunction.  A VA examination was conducted in July 2008, 
and the examiner indicated that the veteran has a history of, 
and continues to have, erectile dysfunction.

Because the veteran specifically contends that his ED is 
related to his PTSD and that he was first diagnosed with ED 
in 1995, the Board will not address whether the veteran's ED 
is directly related to service.  See 38 C.F.R. § 3.303(d).

Thus, the determinative issue is whether the veteran's 
current ED is proximately due to and the result of his 
service-connected PTSD disability or whether the veteran's 
PTSD aggravates his ED.

A September 2003 VA treatment record notes that the veteran 
has impotence secondary to adrenal problems and multiple 
surgeries.  An August 2005 QTC examination notes that if the 
ED were due to the PTSD, it would be expected to occur from 
the time of discharge when he entered a regular lifestyle.  
The examiner noted the veteran's past medical history of 
hypertension and its medications, Addison's disease with lack 
of extra-testicular testosterone production, multiple kidney 
stones, and bladder infections.  He opined that with all this 
pathology within the genitourinary tract, the ED is less 
likely as not a result of PTSD.  

The positive evidence consists of a July 2004 VA treatment 
record that notes that the veteran's PTSD is probably 
contributing to his impotence, and a July 2008 VA examination 
report.  The examiner indicated that he reviewed the 
veteran's claim file and interviewed the veteran for two 
hours.  The examiner also specifically noted the September 
2003, July 2004, and August 2005 records discussed above.  
The examiner opined that it is at least as likely as not that 
the veteran's ED has been aggravated by his service connected 
PTSD syndrome.  The rationale provided by the examiner for 
this opinion was that, although many organic/physiological 
factors contribute to the veteran's ED, his PTSD plays a role 
in his relationship distress and the relationship distress is 
highly associated with sexual functioning.

In the present case the preponderance of the evidence is 
favorable to finding that the veteran's service-connected 
PTSD aggravates his ED.  Only the July 2008 VA report 
addresses whether the veteran's PTSD aggravated his ED, and 
this report notes that it is at least as likely as not that 
the veteran's ED has been aggravated by his service-connected 
PTSD.  There is no competent medical evidence to the 
contrary.  Therefore, all doubt is resolved in the veteran's 
favor and service connection for ED based on aggravation is 
warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for erectile dysfunction 
(ED), to include as secondary to service connected post 
traumatic stress disorder (PTSD), is granted, subject to the 
rules and payment of monetary benefits. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


